Citation Nr: 1600408	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  08-16 598A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable disability rating for service-connected navicular fracture of the right foot, with residual loose fragment.

2.  Entitlement to service connection for bilateral osteoarthritis of the feet, to include as secondary to service-connected navicular fracture, right foot, with residual loose fragment.

3.  Entitlement to an initial rating in excess of 30 percent from July 1, 2007, for right hip arthritis, status post replacement.

4.  Entitlement to an initial rating in excess of 30 percent from December 18, 2006, for left hip arthritis, status post replacement.

5.  Entitlement to increased initial ratings for right lower extremity radiculopathy, currently evaluated as 20 percent disabling from August 12, 2010, and 60 percent disabling from January 14, 2014, to include an earlier effective date for the grant of service connection.  

6.  Entitlement to special monthly compensation based on being housebound from July 1, 2007.

7.  Entitlement to Dependents Educational Assistance from December 18, 2006.

8.  Entitlement to special monthly compensation based on the need for the aid and attendance of another person.

9.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (exclusive of periods of total schedular ratings).

10.  Entitlement to service connection for right torn quadriceps muscle.

11.  Entitlement to special monthly compensation based on loss of use of a foot.

12.  Entitlement to an initial rating in excess of 30 percent for right knee osteoarthritis, status post replacement.

13.  Entitlement to an initial rating in excess of 30 percent for left knee osteoarthritis, status post replacement.


REPRESENTATION

Appellant represented by:	 Carol J. Ponton, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Wife



ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1955 to June 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran requested a hearing before the Board via video teleconference in a statement dated in April 2014 on a VA Form 9, as well as a January 2014 Notice of Disagreement.  However, in June 2015, the Veteran withdrew his request for a hearing and VA therefore has no duty to provide an opportunity for a hearing in this case.  See 38 C.F.R. § 20.704(e) (2015).

A prior hearing was held before the Board in April 2010.  A hearing transcript is of record.

The Board previously remanded this matter in November 2010 and again in October 2012 for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues on appeal herein are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.



REMAND

The Board finds that additional medical examination of the Veteran's feet is necessary before the Board may decide the right foot initial rating and bilateral foot osteoarthritis service connection issues.  A May 2011 VA examiner opined that the Veteran's altered gait mechanics were not due to the right foot, while a March 2012 private examiner opined that external rotation of the right foot resulted from the right navicular fracture.  The external rotation of the foot makes the right knee effectively useless in the process of standing from a seated positio, causing excessive stress on the left knee and eventual degenerative changes in the left knee.  Also, the right knee degenerative changes were caused by ambulation with the right knee externally rotated.  (Service connection is in effect for bilateral knee osteoarthritis, status post total knee replacements.)  Therefore, an examination is necessary which attempts to reconcile these opinions and which specifically sets forth all symptoms and impairment related to the service-connected navicular fracture of the right foot, with residual loose fragment and which discusses the cause or causes of bilateral foot osteoarthritis.

In the April 2014 Notice of Disagreement, the Veteran disagreed with the March 2014 rating decision and indicated his desire to appeal the decision.  Additionally, the Veteran filed a January 2014 Notice of Disagreement which disagreed with the December 2013 rating decision.  Lastly, in April 2013 the Veteran also filed a Notice of Disagreement regarding the February 2013 rating decision.

As VA has not yet provided the Veteran with a statement of the case with regard to those issues, it would be premature for the Board to address the issues on the merits.  Hence, the Board must remand those issues so the RO can provide the Veteran with an appropriate statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be scheduled for an appropriate VA examination in order to determine the manifestations and severity of the service-connected navicular fracture of the right foot with residual loose fragment and the etiology of bilateral osteoarthritis of the feet, to include as secondary to the service-connected navicular fracture of the right foot, with residual loose fragment.

The Veteran's claims file must be provided to the examiner for review of pertinent documents therein, and the examination report must indicate that such a review was conducted.  All indicated studies and tests should be obtained.

The examiner should obtain from the Veteran and record a complete history referable to the feet.  

The examiner should specifically identify all residuals of the navicular fracture with residual loose fragment, to specifically include whether external rotation of the right foot and gait impairment are fracture residuals.  The examiner should discuss functional impairment resulting from the service-connected disability and indicate whether the disability results in moderate, moderately severe, severe, or less than moderate impairment.

If necessary, the examiner should reconcile his/her opinion with the finding of the March 2, 2012, Physical Medicine & Rehabilitation Medical Evaluation report which indicates external rotation of the right foot results from the right navicular fracture.

The examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that bilateral osteoarthritis of the feet is of service onset, manifested within one year of service discharge in June 1960 or is otherwise related to service.  

The examiner should also offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that bilateral osteoarthritis of the feet is proximately due to, the result of, or aggravated by the service-connected navicular fracture of the right foot, with residual loose fragment.

The rationale for all opinions expressed must be provided.  If the examiner cannot provide a requested opinion, without resorting to mere speculation, he or she should so indicate and explain the factors that prevent him or her from offering the opinion.

2.  Provide the Veteran with a statement of the case in response to his April 2013, January 2014 and April 2014 notices of disagreement as to the issues of:

a.)  Entitlement to an initial rating in excess of 30 percent from July 1, 2007, for right hip arthritis, status post replacement;

b.)  Entitlement to an initial rating in excess of 30 percent from December 18, 2006, for left hip arthritis, status post replacement;

c.)  Entitlement to increased initial ratings for right lower extremity radiculopathy, currently evaluated as 20 percent disabling from August 12, 2010, and 60 percent disabling from January 14, 2014, to include an earlier effective date for the grant of service connection;

d.)  Entitlement to special monthly compensation based on being housebound from July 1, 2007;

e.)  Entitlement to Dependents Educational Assistance from December 18, 2006;

f.)  Entitlement to special monthly compensation based on the need for the aid and attendance of another person;

g.)  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (exclusive of periods of total schedular ratings);

h.)  Entitlement to service connection for right torn quadriceps muscle;

i.)  Entitlement to special monthly compensation based on loss of use of a foot;

j.)  Entitlement to an initial rating in excess of 30 percent for right knee osteoarthritis, status post replacement; and

k.)  Entitlement to an initial rating in excess of 30 percent for left knee osteoarthritis, status post replacement.

3.  Following the completion of the development requested in paragraph 1, above, the right navicular fracture initial rating and bilateral foot osteoarthritis service connection claims should be readjudicated.  If the benefits remain denied, provide the Veteran and his representative with a supplemental statement of the case and return the case to the Board, if in order.

4.  The claims listed as numbers 3 through 13 on the title page herein should be returned to the Board only if the Veteran timely files a substantive appeal as to any or all issues.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

Department of Veterans Affairs


